RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4998-15T3

E.K.S.,

        Plaintiff-Respondent,

v.

A.C.S.,

     Defendant-Appellant.
____________________________

              Submitted September 13, 2017 – Decided June 28, 2018

              Before Judges Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Monmouth
              County, Docket No. FV-13-0343-16.

              Destribats Campbell Staub, LLC, attorneys for
              appellant (Raymond C. Staub, on the brief).

              Dwyer, Bachman & Newman, LLC, attorneys for
              respondent (Howard A. Bachman, of counsel and
              on the brief).

PER CURIAM

        A.C.S. (Allen)1 appeals the entry of a final restraining order

(FRO) on April 13, 2016, under the Prevention of Domestic Violence


1
  We use initials and pseudonyms throughout the opinion because
of the underlying domestic violence litigation. R. 1:38-3.
Act (the Act), N.J.S.A. 2C:25-17 to -35.    We affirm the FRO, but

vacate the amount of attorney's fees assessed in the May 27, 2016

order, remanding that issue to the Family Part to determine such

fees as are "reasonable."

                                I.

     Allen and E.K.S. (Edna) were divorced in 2014.   They have two

boys, who were ages seven and eleven in 2016 when the FRO was

entered.

     Allen was driving both children to his house in Metuchen from

Edna's house in Manalapan because he and the boys were going to

Florida for a vacation the next day.      The boys were looking at

their iPads, when the younger son started making "weird sounds"

and the older son began to read aloud "a provocative text" that

appeared on the screen.     Allen "[w]hipped the car over very fast

and grabbed the iPads" whereupon he saw a nude photo of Edna that

she sent to her paramour along with some compromising text.        It

was clear Edna's paramour was a client of her employer and was

married, but not to Edna.    Allen took a photo of the text message

and looked at the five or six additional photographs of Edna that

appeared.   He advised Edna by text of what occurred and sent her

the photo he took of her text message to her paramour.      It was

clear she had accidently transmitted the photos and texts to the



                                  2                        A-4998-15T3
iPad through the iCloud.     Allen agreed to return to Manalapan so

Edna could remove the materials from the iPads.

     Allen was concerned Edna might then prevent the boys from

going on vacation, so only the younger child went into the house

while the older one stayed in the car in the driveway with Allen.

It took a long time for Edna to remove the personal materials from

the iPads, and during the wait, the parties' text messages were

less than complimentary.

     When Allen returned from Florida he contacted Edna, telling

her to agree to waive his financial arrears or he would disseminate

the comprising materials to her paramour, his wife and family, and

her employer.   Edna was concerned that dissemination would have

employment ramifications because her paramour was a client of

Edna's employer.     Therefore, she agreed to waive nearly $10,000

in financial arrears but wanted Allen to agree in writing not to

disseminate the materials.    When he would not agree to this, she

applied for a temporary restraining order (TRO) under the Act,

alleging that Allen was harassing her by threatening to send

"explicit and compromising" pictures of her to her employer and

friends if she did not waive the child support arrears he owed.

He also threatened to "expose [Edna] causing her to lose her job

and fear[ed] that [Allen] will expose the affair causing that

marriage to fail."

                                  3                        A-4998-15T3
     The TRO application reported an incident two years earlier

where Allen allegedly threatened to shave Edna's head while she

was sleeping, resulting in a consent order to stay away from each

other.    Edna's TRO also alleged that during the marriage, Allen

would "kick and shove her" and that he had held her down by her

neck.2   The TRO was granted on August 28, 2015.   It prevented Allen

from contacting Edna and a list of other individuals, who included

Edna's paramour, his wife and her sister, and Edna's employer.3

     Edna and Allen testified at the FRO trial.      The Family Part

judge found that Edna was "very credible" but that Allen was only

credible in part.    In an oral opinion, the judge found that Edna

proved she was harassed by Allen.     He had no legitimate purpose

in taking a photograph of the compromising text message.     He also

had no legitimate purpose in coercing her to waive outstanding

financial arrears.    His purpose was to "torture her, to make her

miserable, to make her upset, to annoy her and alarm her."

     The court found a need to protect Edna from further harassment

because Allen would not otherwise stop the threats.        The court


2
  There was no testimony about this at the subsequent FRO
hearing. We do not have a transcript of the 2015 TRO hearing.
3
  Eventually, all of the listed individuals were removed from the
TRO but not until they received subpoenas and thus became aware
of the allegations. Edna was suspended from her employment and
lost her biggest account.


                                  4                          A-4998-15T3
considered the "prior history between the parties."               It also took

into consideration their marital settlement agreement where they

agreed not to disclose or transmit any personal photographs that

were taken during the marriage.4

       The court entered a FRO that prohibited communication between

Allen and Edna except by email.             The court awarded attorney's

fees.     On May 27, 2016, the court entered a separate order

assessing $16,667.50 in attorney's fees against Allen.

       On appeal, Allen alleges that the Family Part judge erred in

entering the FRO because the evidence was insufficient to prove

harassment, the court's analysis was flawed about the need to

protect   Edna   under   the   Act,   and    it   should    not   have   awarded

attorney's fees to Edna.       Allen contends the court interfered with

his ability to cross-examine Edna during the trial.

                                      II.

       Our review of a trial court's factual findings is limited.

We accord "great deference to discretionary decisions of Family

Part judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App.

Div.    2012),   in   recognition     of    the   "family    courts'     special

jurisdiction and expertise in family matters."              N.J. Div. of Youth



4
  In addition, the court found no legitimate need for the
subpoenas.


                                       5                                 A-4998-15T3
and Family Servs. v. M.C. III, 201 N.J. 328, 343 (2010) (quoting

Cesare v. Cesare, 154 N.J. 394, 413 (1998)).                "[F]indings by the

trial court are binding on appeal when supported by adequate,

substantial, credible evidence."              Cesare, 154 N.J. at 411-12

(citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474,

484 (1974)).    We defer to credibility assessments made by a trial

court unless they are manifestly unsupported by the record, because

the trial court had the critical ability to observe the parties'

conduct and demeanor during the trial.              See N.J. Div. of Youth &

Family Servs. v. E.P., 196 N.J. 88, 104 (2008).                We are mindful

of the deference owed to the determinations made by family judges

who hear domestic violence cases.             See Cesare, 154 N.J. at 411-

12.

       The entry of a domestic violence restraining order requires

a trial court to make certain findings.             See Silver v. Silver, 387

N.J.   Super.   112,   125-26   (App.       Div.   2006).    The   court   "must

determine whether the plaintiff has proven, by a preponderance of

the credible evidence, that one or more of the predicate acts set

forth in N.J.S.A. 2C:25-19(a) has occurred."                 Id. at 125.     The

court should make this determination "in light of the previous

history of violence between the parties."             Ibid. (quoting Cesare,

154 N.J. at 402).



                                        6                              A-4998-15T3
      Next, the court must determine whether a restraining order

is required to protect the party seeking restraints from future

acts or threats of violence. Silver, at 126-27. That means "there

[must] be a finding that 'relief is necessary to prevent further

abuse.'"     J.D. v. M.D.F., 207 N.J. 458, 476 (2011) (quoting

N.J.S.A. 2C:25-29(b)).        "The Supreme Court has emphasized the care

a   trial   court   must     exercise   to   distinguish   between       ordinary

disputes and disagreements between family members and those acts

that cross the line into domestic violence."               R.G. v. R.G., 449

N.J. Super. 208, 225 (App. Div. 2017) (citing J.D., 207 N.J. at

475-76).

      Here, the Family Part judge found Allen committed harassment.

A person commits the offense of harassment if,

            with purpose to harass another, he (a)
            [m]akes, or causes to be made, a communication
            or communications . . . [in] any other manner
            likely to cause annoyance or alarm; . . . or
            (c) [e]ngages in any other course of alarming
            conduct or of repeatedly committed acts with
            purpose to alarm or seriously annoy such other
            person.

            [N.J.S.A. 2C:33-4(a) and (c).]

      "Integral     to   a    finding   of    harassment    .   .    .   is    the

establishment of the purpose to harass . . . ."                     Corrente v.

Corrente, 281 N.J. Super. 243, 249 (App. Div. 1995).                  "A person

acts purposely with respect to the nature of his conduct or a


                                        7                                A-4998-15T3
result thereof if it is his conscious object to engage in conduct

of that nature or to cause such a result."              State v. Hoffman, 149

N.J. 567, 577 (1997) (quoting N.J.S.A. 2C:2-2(b)(1)).                    Thus, to

find harassment, there must be proof that a defendant's conscious

object was to "harass," that is, "annoy," "torment," "wear out,"

or "exhaust."    Castagna, 387 N.J. Super. at 607 (quoting Webster's

II New College Dictionary 504 (1995)).                "A finding of a purpose

to harass may be inferred from the evidence presented," and

"[c]ommon sense and experience may inform that determination."

Hoffman, 149 N.J. at 577 (citations omitted).

     A restraining order will not issue based solely on the

commission of a predicate offense listed in the Act.                  Bittner v.

Harleysville Ins. Co., 338 N.J. Super. 447, 454 (App. Div. 2001)

(citing N.B. v. T.B., 297 N.J. Super. 35, 40 (App. Div. 1997)).

A court must consider additional factors that include "(1) [t]he

previous    history   of    domestic    violence      between   the   [parties],

including    threats,      harassment    and    physical   abuse;     (2)   [t]he

existence of immediate danger to person or property; . . . [and]

(4) [t]he best interests of the victim and any child . . . ."

N.J.S.A.    2C:25-29(a)(1),     (2)     and    (4).     Indeed,   "the    guiding

standard is whether a restraining order is necessary, upon an

evaluation of the factors set forth in N.J.S.A. 2C:25-29(a)(1) to



                                        8                                A-4998-15T3
-29(a)(6), to protect the victim from an immediate danger or to

prevent further abuse."      Silver, 387 N.J. Super. at 127.

     We agree the record supported the finding that Allen committed

the act of harassment against Edna.             The court found Allen's

purpose was to annoy and alarm Edna.          We agree that there was no

purpose   for   Allen   to   take    a   photograph   of   the   compromising

materials except to use this against Edna sometime in the future.

There certainly was no purpose to threaten to disseminate the

materials except to improperly extract from Edna her agreement to

waive financial arrears.            Had Allen believed he did not owe

arrears, he simply could have showed Edna or the court receipts

for the monies that he paid.

     We also agree there was support for the finding that the FRO

was necessary to protect Edna from Allen's harassment.                     The

potential use of compromising photos and videos was not a new

issue for these parties.            The divorce settlement included a

provision that prevented dissemination of such materials that were

taken during the marriage.          When Edna's photos and texts to her

paramour were accidently obtained by Allen, he used them as his

"insurance" despite the divorce agreement.            In fact, there was no




                                         9                           A-4998-15T3
proof that all of the materials were destroyed,5 nor would Allen

sign an agreement not to disseminate them, supporting the court's

conclusion that Allen would not stop the harassment without a FRO.

     There is no merit to Allen's contention that the court

unnecessarily interfered with his ability to cross-examine Edna.

           While we recognize that a witness's interest
           or bias is an appropriate subject of inquiry,
           a cross-examiner does not have a license to
           roam at will under the guise of impeaching
           credibility . . . . A trial judge has broad
           discretion to determine the proper limits of
           cross-examination   of    a   witness   whose
           credibility is put in issue.

           [State v. Engel, 249 N.J. Super. 336, 375
           (App. Div. 1991) (citations omitted)].

Our review of the record did not show any abuse by the trial court

in   its   rulings   regarding   the   permissible   scope   of     cross-

examination.

     We do find error, however, with one aspect of the attorney

fee award.     Although Allen appeals only the April 13, 2016 FRO,

which awarded fees, and not the May 27, 2016 attorney fee order,

which awarded the dollar amount of those fees, we choose to address

both aspects of the attorney fee award for completeness.




5
  Allen testified that he took two pictures and then deleted the
rest. Edna alleged that he set up a false Facebook account
where he disseminated the information. The court made no
findings with respect to either allegation.

                                  10                              A-4998-15T3
     The purpose of the Act is "to assure the victims of domestic

violence the maximum protection from abuse the law can provide."

N.J.S.A. 2C:25-18.     A judge is allowed by the Act to award

"monetary compensation for losses suffered as a direct result of

the act of domestic violence," including reasonable attorneys'

fees.    N.J.S.A.   2C:25-29(b)(4).     We   have   said   that   because

attorneys' fees under the Act are part of compensatory damages,

"attorneys' fees are not subject to the traditional analysis

contained in N.J.S.A. 2A:34-23 and Williams v. Williams, 59 N.J.

229 (1971)."   McGowan v. O'Rourke, 391 N.J. Super. 502, 507 (App.

Div. 2007) (quoting Schmidt v. Schmidt, 262 N.J. Super. 451, 453

(Ch. Div. 1992)).    We approved the holding in Schmidt "that to be

entitled to fees, '[t]he fees must be a direct result of the

domestic violence; they must be reasonable; and pursuant to R.

4:42-9(b), they must be presented by affidavit.'"            Id. at 507

(alteration in original) (quoting Schmidt, 262 N.J. Super. at

454).   However, an award of fees rests within the discretion of

the trial judge.     Packard-Bamberger & Co. v. Collier, 167 N.J.

427, 443-444 (2001).

     Here, there was no abuse of discretion in awarding attorney's

fees to Edna as compensatory damages.    However, fees under the Act

must be reasonable.     Because the court did not find that the

$16,667.50 in fees was reasonable, we are constrained to vacate

                                 11                               A-4998-15T3
the dollar amount of the fees in the May 27, 2016 order and remand

to the Family Part the issue of determining the reasonable amount

of those fees.    In performing that analysis, the court is to

consider the factors set forth in Rule 4:42-9(b) and RPC 1.5.

     Affirmed in part; the dollar amount of the attorney's fees

awarded in May 27, 2016 order is vacated; we remand the case to

the Family Part to determine what amount of attorney fees are

reasonable and to make appropriate findings under Rule 1:7-4(a).

We do not retain jurisdiction.




                                 12                       A-4998-15T3